Case: 20-10710     Document: 00516105276         Page: 1     Date Filed: 11/23/2021




              United States Court of Appeals
                   for the Fifth Circuit                             United States Court of Appeals
                                                                              Fifth Circuit

                                                                            FILED
                                                                    November 23, 2021
                                  No. 20-10710
                                Summary Calendar                       Lyle W. Cayce
                                                                            Clerk


   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Theodore E. Okechuku,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                      for the Northern District of Texas
                           USDC No. 3:13-CR-481-1


   Before Davis, Jones and Elrod, Circuit Judges.
   Per Curiam:*
          Theodore E. Okechuku, federal prisoner # 59813-060, is serving a
   300-month sentence for conspiring to unlawfully distribute hydrocodone
   outside the scope of professional practice and without a legitimate medical
   purpose as part of an alleged pill mill and two counts of using, carrying, and


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-10710         Document: 00516105276              Page: 2       Date Filed: 11/23/2021




                                          No. 20-10710


   brandishing a firearm during and in relation to a drug-trafficking crime and
   conspiring to do the same. He appeals the district court’s denials of his
   motions for compassionate release under 18 U.S.C. § 3582(c)(1)(A)(i) and
   for reconsideration. Our review is for abuse of discretion. See United States
   v. Chambliss, 948 F.3d 691, 693 (5th Cir. 2020); United States v. Rabhan,
   540 F.3d 344, 346 (5th Cir. 2008). 1
           With the exception of Okechuku’s argument that he is at an increased
   risk of COVID-19 because of his health issues, his remaining claims of
   extraordinary and compelling reasons for compassionate release rely on new
   facts and arguments that were not before the district court and therefore will
   not be considered by this court. See Leverette v. Louisville Ladder Co.,
   183 F.3d 339, 342 (5th Cir. 1999); Theriot v. Parish of Jefferson, 185 F.3d 477,
   491 n.26 (5th Cir. 1999). We also will not consider the Government’s
   assertion that Okechuku has been vaccinated as that fact was not before the
   district court. Nor do we consider Okechuku’s argument, raised for the first
   time on appeal, that compassionate release was warranted because other
   similarly situated defendants have received lesser sentences. See Leverette,
   183 F.3d at 342; Theriot, 185 F.3d at 491 n.26.
           After the district court denied Okechuku’s motions, we concluded
   that a district court addressing a prisoner’s own § 3582(c)(1)(A) motion is
   not bound by the U.S.S.G. § 1B1.13 policy statement or its commentary. See
   United States v. Shkambi, 993 F.3d 388, 393 (5th Cir. 2021). Rather, the


           1
             We do not address whether Okechuku satisfied § 3582(c)(1)(A)’s exhaustion
   requirement with respect to all of his claims as the requirement is a non-jurisdictional
   claims processing rule, and this case can be resolved on the merits. See United States v.
   Franco, 973 F.3d 465, 467-68 (5th Cir.), cert. denied, 141 S. Ct. 920 (2020). We nevertheless
   note that because Okechuku fails to address the district court’s finding that his claim of
   exposure to COVID-19 was unexhausted, any challenge to that finding has been abandoned.
   See United States v. Cothran, 302 F.3d 279, 286 n.7 (5th Cir. 2002).




                                                2
Case: 20-10710     Document: 00516105276           Page: 3   Date Filed: 11/23/2021




                                    No. 20-10710


   district court is “bound only by § 3582(c)(1)(A)(i) and . . . the sentencing
   factors in [18 U.S.C.] § 3553(a).” Id.
          Here, the district court did not abuse its discretion by referencing the
   § 1B1.13 policy statement or its commentary because it also based its decision
   that release was not warranted on the § 3553(a) factors, and we can affirm on
   that basis. See Chambliss, 948 F.3d at 693. Moreover, while Okechuku
   disagrees with the district court’s weighing of the § 3553(a) factors, such
   disagreement does not suffice to show error. See id. at 694. Accordingly, the
   district court’s denials of Okechuku’s motions for compassionate release and
   reconsideration are AFFIRMED. His motion for the appointment of
   counsel is DENIED.




                                            3